
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2157
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 25, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To facilitate a land exchange involving
		  certain National Forest System lands in the Inyo National Forest, and for other
		  purposes.
	
	
		1.Special rules for Inyo
			 National Forest land exchange
			(a)Authority To
			 accept lands outside boundaries of Inyo National ForestIn any land exchange involving the
			 conveyance of certain National Forest System land located within the boundaries
			 of Inyo National Forest in California, as shown on the map titled
			 Federal Parcel and dated June 2011, the Secretary of Agriculture
			 may accept for acquisition in the exchange certain non-Federal lands in
			 California lying outside the boundaries of Inyo National Forest, as shown on
			 the maps titled DWP Parcel – Interagency Visitor Center Parcel
			 and DWP Parcel – Town of Bishop Parcel and dated June 2011, if
			 the Secretary determines that acquisition of the non-Federal lands is desirable
			 for National Forest System purposes.
			(b)Cash
			 equalization payment; useIn
			 an exchange described in subsection (a), the Secretary of Agriculture may
			 accept a cash equalization payment in excess of 25 percent. Any such cash
			 equalization payment shall be deposited into the account in the Treasury of the
			 United States established by
			 Public Law
			 90–171 (commonly known as the Sisk Act;
			 16 U.S.C.
			 484a) and shall be made available to the Secretary for the
			 acquisition of land for addition to the National Forest System.
			(c)Rule of
			 constructionNothing in this section shall be construed to grant
			 the Secretary of Agriculture new land exchange authority. This section modifies
			 the use of land exchange authorities already available to the Secretary as of
			 the date of the enactment of this Act.
			
	
		
			Passed the House of
			 Representatives April 24, 2012.
			Karen L. Haas,
			Clerk
		
	
